..
                                          UNITED STATES DISTRICT COURT
                                                                                                       FILED
                                          FOR THE DISTRICT OF COLUMBIA                                  APR 19 2011
                                                                                                  Clerk. U.S. District & Bankruptc
                                                                                                 Courts for the District of COlumbfa

             CRAIG ELVIS RUMBLE,                            )
                                                            )
                            Plaintiff,                      )
                                                            )
                    v.                                      )
                                                            )
                                                                    Civil Action No.
                                                                                                 11 0742
             STATE OF NEW JERSEY, et al.,                   )
                                                            )
                            Defendants.                     )


                                               MEMORANDUM OPINION

                    This matter comes before the Court on the plaintiff's application to proceed informa

             pauperis and pro se civil complaint. The court will grant the application, and dismiss the

             complaint.

                    Plaintiff's complaint lists a series of encounters with police, arrests and tickets issued by

             various authorities in New Jersey and New York, as well as a parking ticket issued in the District

             of Columbia, between April 2009 and February 2011. During this time period, plaintiff allegedly

             has been hospitalized and forcibly medicated, see id. at 6, has received a death threat, see id. at 9,

             has been the victim of a hate crime, see id. at 12, and has been photographed and videotaped

             without permission, see id. at 15. As compensation for the "controlled internal corruption

             involving New Jersey and New York authorities" evidenced by the events set forth in the

             complaint, id. at 20, plaintiff demands damages of $950 billion, id. at 21.

                    The court must dismiss a complaint ifit is frivolous, malicious, or fails to state a claim

             upon which relief can be granted. 28 U.S.c. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.



                                                                1
    I
    ~
/
..
     319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

     claims based on an indisputably meritless legal theory, but also claims whose factual contentions

     are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

     cases whose factual contentions are clearly baseless. !d. at 328. The trial court has the discretion

     to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

     are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

             Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than

     that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 519,520

     (1972), the Court concludes that the factual contentions of the plaintiffs complaint are irrational

     and wholly insufficient to state a cognizable civil claim. Accordingly, the Court will dismiss

     this action under 28 U.S.C. § 1915(a)(2)(B)(i) as frivolous.!

             An Order consistent with this Memorandum Opinion will be issued on this same date.




     DATE:    ~ 14/              2-0   tI




                    In addition, the Court will grant the plaintiffs motion to use a post office box for
     his mailing address, and will deny the remaining motions filed with the complaint.

                                                       2